Citation Nr: 0823241	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 to November 
1996 and from November 1996 to November 2001.  He was 
discharged from the latter period of service under other than 
honorable conditions. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In May 2004, the veteran requested a hearing before the 
Board.  The veteran was informed of a scheduled hearing in a 
March 2005 letter but failed to appear for that hearing.  


FINDING OF FACT

The medical evidence of record does not relate the veteran's 
current left knee disability to his first period of service 
from November 1993 to November 1996.


CONCLUSION OF LAW

The veteran's current left knee disorder was not incurred in 
or aggravated during a period of qualifying active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a July 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A May 2007 letter informed the veteran how disability ratings 
and effective dates are determined.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The evidence 
that has been obtained and associated with the claims file 
includes service medical records and relevant post-service 
medical records.  The veteran has not identified outstanding 
evidence that is pertinent to this claim.

The veteran has also been afforded a VA examination, from 
which an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2007). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 
3.1(d), 3.12(a) (2007).

A VA administrative decision in September 2003 determined 
that the veteran's service was under honorable conditions 
from November 9, 1993 to November 8, 1996 but characterized 
his service as other than honorable from November 9, 1996 to 
November 27, 2001.  Therefore, by law, VA bars any benefit 
claims, including his left knee condition, which occurred 
during his dishonorable period of service from November 9, 
1996 to November 27, 2001.

Service medical records reflect that the May 1993 enlistment 
examination noted normal findings regarding the knees.  In 
May 1995, the veteran reported left knee pain of three weeks 
in duration.  The assessment was probable shin splints.

Progress notes dated in June 2001 reflect that the veteran 
was seen six weeks after open reduction internal fixation of 
a fibula fracture.  Another June 2001 noted an impression of 
a healing ankle fracture.  

The veteran had a VA examination in October 2007.  The 
examiner noted that the claims file was reviewed.  The 
examiner noted that there was a history of left knee pain in 
1995 lasting approximately four to five weeks.  The examiner 
further noted that the veteran was treated for a fracture of 
the left ankle in May 2001.  The examiner noted that the 
veteran had a cast in place until August 2001 and was then 
placed in a walking boot.  The veteran reported that his left 
knee pain had its onset shortly thereafter.  

The examiner diagnosed chondromalacia patella left knee.  The 
examiner opined that the veteran's left knee problem is most 
likely caused by or the result of the left ankle fracture/ 
dislocation in May 2001.  The examiner explained that, when 
weight bearing was instituted in August and September in a 
walking boot, chondromalacia and lateral tracking would be 
expected to occur.  He further noted that the veteran was 
discharged in November 2001 and did not have any treatment in 
the form of physical therapy.  The examiner opined that this 
would explain why the veteran experienced pain in the left 
knee from the tracking problem.   

The Board finds that service connection of a left knee 
condition is not warranted. The record does not contain any 
medical opinions linking the claimed disability to the 
veteran's period of honorable service from November 9, 1993 
to November 8, 1996.   Although the competent medical 
evidence of record establishes a causal relationship between 
the current left knee disability and the ankle fracture that 
was treated during service in May 2001, compensation is not 
payable because the period of service was terminated by a 
discharge or release under dishonorable conditions.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.12(a) 
(2007).  

For the foregoing reasons, the Board concludes that there is 
a preponderance of the evidence against the veteran's claim 
for service connection for a left knee disorder.  In reaching 
a decision in this case, the Board has considered the 
doctrine of reasonable doubt.  However, as the evidence is 
not in relative equipoise, the veteran may not be afforded 
the benefit of the doubt.   38 U.S.C.A. § 5107.
  




ORDER

Service connection for a left knee disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


